Citation Nr: 1108953	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  05-25 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left elbow disability, to include as due to undiagnosed illness.

2.  Entitlement to service connection for a disability characterized by headaches, to include as due to undiagnosed illness.

3.  Entitlement to service connection for a disability characterized by chronic fatigue, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to January 1986, and from November 1990 to April 1991.  He had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Marine Corps Reserves between 1985 and 1991.  The Veteran served in the Southwest Asia theater of operations from January 1, 1991 to April 6, 1991.

This appeal to the Board of Veterans' Appeals (Board) initially arose from March and May 2004 rating decisions, in which, the RO, in pertinent part, determined that no new and material evidence had been received to reopen a claim for service connection for headaches and denied the Veteran's claims for service connection for left elbow epicondylitis and for disability claimed as chronic fatigue as due to undiagnosed illness.

In a November 2008 decision, the Board determined that new and material evidence had been received to reopen claims for service connection for a left elbow injury and for headaches and remanded all of the claims listed on the title page for additional notice and development.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Board's review of the record reveals that further action on the claims remaining on appeal is warranted.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back for further development.

In compliance with the Board's November 2008 remand instructions, in letters dated in December 2008 and August 2010, the AMC provided the Veteran with notice informing him of what evidence is needed to substantiate service connection on a secondary basis and of the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), with regard to assignment of disability ratings and effective dates and asked the Veteran to provide any relevant records in his possession, including any post-service treatment records pertaining to the claimed conditions, or that he identify any potential location of such records.  If any records were identified, VA was to attempt to obtain and associate them with the claims file.  In response, the Veteran obtained and provided private medical records from Mountain Ear, Nose & Throat Associates, PA and from the Harris Regional Hospital, to include an October 2002 computed tomography (CT) report.  In an August 2010 response, the Asheville, North Carolina VA Medical Center (VAMC) indicated that it had no medical records for the Veteran from 1996 through 2002.  The AMC associated additional Asheville VAMC medical records dated from July 31, 1995 through September 26, 1995, and from September 22, 2003 through April 4, 2010.  

Also in compliance with the Board's remand, the Veteran was afforded a VA general medical examination in June 2009.  However, the examiner failed to provide the requested etiological opinions, indicating that she could not resolve the etiology without resort to mere speculation.  See, e.g., Jones v. Shinseki, 23 Vet. App. 382 (2010).  Under the holding in Jones, it should be made clear that the etiology cannot be assessed without "resort to mere speculation" because the examiner (1) lacks the expertise, or (2) needs additional information, e.g., additional testing or information that is possibly available, or (3) that the examiner has exhausted the limits of current medical knowledge as to etiology, or (4) that the actual cause cannot be selected from multiple potential causes such that a physician could only speculate as to the cause, or (5) it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition.  Id at 390.  When the record leaves this issue in doubt, it is the Board's duty to remand for further development. 

The Board notes that an examiner's conclusion that an etiology opinion is not possible without resort to mere speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  Id.  However, for this to be the case the examiner must explain the basis for such an opinion or the basis must otherwise be apparent upon the Board's review of the evidence.  In this case, the examiner did not adequately explain the basis for her conclusion that she could not reach an etiology opinion without resort to mere speculation.  In addition, it is not apparent from a review of the evidence as to why the examiner could not render an opinion without resorting to mere speculation. 

Once a VA examination is performed, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  If a VA examination is inadequate, the Board must remand the case.  Here, the examination is inadequate because it fails to explain why an etiology opinion cannot be obtained without resorting to mere speculation.

Prior to obtaining another opinion, the Veteran should be asked to sign authorization for release of medical records from Dr. M. A. Mahar of Wellspring Family Practice in Sylva, North Carolina, who was identified in a November 2008 VA primary care nursing note.  

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his representative, a letter requesting that the Veteran provide information, and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the service-connection claims remaining on appeal.  In particular, specifically request that the Veteran provide authorization to enable it to obtain copies of all outstanding pertinent records from Dr. M. A. Mahar of Wellspring Family Practice in Sylva, North Carolina.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After completion of 1 above, furnish the claim file for review by a VA physician to determine the etiology of any muscle soreness and/or joint pain of the left elbow, headaches, and fatigue-like symptoms that has been diagnosed during the pendency of this appeal, i.e., since October 2003.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician and the examination report should include discussion of the Veteran's documented medical history and assertions.  

The purpose of review is to identify all signs of disorders manifested by muscle soreness and/or joint pain of the left elbow, headaches, or fatigue-like symptoms which the Veteran claims to have experienced on a chronic basis as a result of his Persian Gulf War service.  A complete history, which includes the time of initial onset and the frequency and duration of his symptomatology, should be discussed in the report.  

After reviewing the claims file, the reviewing physician should expressly state an opinion as to whether any disorders manifested by muscle soreness and/or joint pain of the left elbow, headaches, or fatigue-like symptoms is/are attributable to a known clinical diagnosis (for example, migraine headaches, sleep hypopnea or chronic fatigue syndrome) or to the Veteran's service-connected diarrhea and intestinal bleeding as due to undiagnosed illness.  

For any muscle soreness and/or joint pain of the left elbow, headaches, or fatigue-like symptoms, which is attributable to a known diagnosis, the physician should offer an opinion as to the most probable etiology and date of onset of any disorder that has been diagnosed during the pendency of this appeal and whether it is at least as likely as not (50 percent or greater probability) that the diagnosed disorder (1) was incurred in or aggravated by service, (2) was caused or aggravated by a service-connected disability, and/or was caused by a supervening condition or event after April 1991.  If arthritis of the left elbow is diagnosed, the examiner should opine whether the evidence indicates that such arthritis was manifest within one year of the Veteran's discharge from service.  (The Veteran served on active duty from August 1985 to January 1986 and from November 1990 to April 1991.)  

For any of the above signs and symptoms that are not attributable to a known diagnosis, the findings should reflect all objective indications of chronic disability to include either objective medical evidence perceptible to a physician or other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2) (2010).  Finally, the physician should express his or her opinion as to whether any muscle soreness and/or joint pain of the left elbow, headaches, or fatigue-like symptoms is "chronic" (as having existed for 6 months or more or as having resulted in intermittent episodes of improvement and worsening over a 6-month period and having manifested to a degree of 10 percent prior to December 31, 2011) or was caused by a supervening condition or event after April 1991.  

The physician should clearly outline the rationale for any opinion expressed, to include discussion of the August 1993, November 1995, April 2004 and June 2009 VA examination reports (even that performed by Dr. Wilkey).  If any requested medical opinion cannot be given, the physician should state the reason(s) why, in accordance with the recent holding of the Court in Jones, cited to above.

3.  To help avoid future remand, VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims for service connection remaining on appeal, in light of all pertinent evidence and legal authority.  In adjudicating each claim all applicable theories of entitlement to service connection should be considered, to include direct service connection, secondary, or as due to undiagnosed illness, as appropriate.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


